DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered.
 

Status of Claims
This action is in response to the RCE filed 30 April 2021. 
Claims 1, 10, and 23 were amended 30 April 2021. 
Claims 1-2, 4-5, and 7-28 are currently pending and have been examined.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and therefore its dependent claims 2, 4-5, and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed limitations introduce an “analyzer”, however a data analyzer was already in the claimed limitations. Looking over the specification, there is no specific data analyzer and only an analyzer. Examiner understood the “data analyzer” to be the “analyzer” in the specification, but as that is no longer the case, the limitation of “data analyzer” is not taught by the specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and therefore its dependent claims 2, 4-5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, and 7-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-2, 4-5, and 7-28 are drawn to a method and a system which are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites: determine patient burden components of a clinical trial procedure based on clinical trial protocol design data, to calculate scores and weights for the patient burden components, wherein the patient burden components include invasiveness to the patient, pain to the patient, time take by the procedure, and privacy during the clinical trial procedure concerning the private areas of the patient’s body; a plurality of data calculators configured to calculate a respective plurality of sub patient burden indexes based on the patient burden component scores and weights and calculate a procedure-level patient burden index based on aggregation of the sub patient burden indexes and calculate an aggregate patient burden index based on aggregation of procedure-level patient burden indexers for a plurality of procedures; and generating a clinical trial protocol comprising a selected plurality of procedures to be performed during the clinical trial, wherein the selected plurality of procedures comprises a lower aggregate patient burden index compared to the aggregate patient burden index another 
Independent claim 10 recites: generating a clinical trial protocol comprising: determining a plurality of patient burden components of a clinical trial procedure; calculating statistics for each of the patient burden components; calculating a score, a weight, and a weighted score, based on the score and weight, for each of the at least two of the patient burden components based on the statistics; and calculating a procedure-level patient burden index based on the weighted scores, calculating an aggregate patient burden index for a plurality of procedures and generating a clinical trial protocol comprising a selected plurality of procedures to be performed during the clinical trial, wherein the selected plurality of procedures comprises a lower aggregate patient burden index compared to the aggregate patient burden index of another plurality of procedures. 
Independent claim 23 recites: determining a first plurality of procedures proposed to be performed during the clinical trial, calculating a first aggregate patient burden index for the first plurality of procedures; determining a second plurality of procedures proposed to be performed during the clinical trial; calculating a second aggregate patient burden index for the second plurality of procedures; selecting from the first and second pluralities of procedures the plurality of procedures having a lower aggregate patient burden index; and generating the clinical trial protocol comprising the selected plurality of procedures, wherein calculating an aggregate patient burden index for a plurality of procedures comprises: determining a plurality of patient burden components of each clinical trial procedure; calculating statistics for each of the patient burden components; calculating a score, a weight, and a weighted score, based on the score and weight, for each of at least two of the patient burden components based on the statistics; calculating a procedure-level patient burden index based on the weighted scores; and aggregating the procedure-level patient burden indexes into the aggregate patient burden index for the plurality of procedures. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover Step 2A Prong One: YES).
Further, the recited limitations, as drafted, under the broadest reasonable interpretation, cover mathematical relationships by calculating statistical processes and indexes, as recited in the specification “The analysis in operation 56 may include statistical analysis or other types of mathematical analysis or transformation that quantifies the various inputs and allows different patient burden components to be compared to each other and combined” paragraph 25. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships or mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “system”, “analyzer”, “data analyzer”, “processor”, “data calculators” “aggregator” and “generator”, are recited at a high 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2, 4-5, 7-9, 11-22, and 24-28 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. The limitations further recite a second aggregator, however the aggregation of data is recited generically in the specification (para [0030]) and does not provide significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale 

Response to Arguments
The arguments filed 30 April 2021 have been fully considered. 
Regarding the 112(a) arguments, these are partially persuasive. The amended claims overcome the original 112(a) rejection, however a new 112(a) rejection has been written in view of the newly amended claims regarding the “analyzer” and “data analyzer”. 
Regarding the 112(b) rejection, these arguments are persuasive. The claims have been amended to overcome the 112(b) rejection and it is withdrawn. 
Regarding the 103 rejection, these arguments are persuasive. Claims 23-28 have been amended to overcome the 103 rejection and it is withdrawn. 
Regarding the 101 rejection, these arguments are unpersuasive. Applicant argues that the claimed invention has a practical application of reducing the amount of time clinical trials take and bringing life-saving drugs to market more quickly. Drug development is not a practical application. The invention is merely a software being used on a generic computer without significantly more. There is no specific technology or technical advantage to running a software that aggregates and calculates data on a generic computer. The specific technology that Applicant points to is “statistical analysis, the protocol development and the subject enrollment”. These are not specific technologies, they are abstract ideas of gathering data and calculating said data. 2019 Subject Matter Eligibility guidance has been properly filed with each step explained in the current rejection, and the 101 rejection is maintained. 
Applicant further argues that clinical trials are science and are inherently technological. However the abstract idea, like the other judicial exceptions, was created by the courts to protect the building blocks of ingenuity, scientific exploration, technological work, and the modern economy, and that the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were considered by the Supreme Court to be judicial exceptions 
Applicant further argues that clinical trials rely upon “protocols” and that making protocols “less burdensome” will allow more subjects to enroll quickly and make the drug available to treat patients more quickly. However, the protocol may contribute to solving a particular problem, but the problem is not a technological problem; instead, the problem relates to the idea of organizing human activity through the gathering of data of patients from principal investigators and using statistical analysis to analyze the data which is abstract (i.e., a judicial exception). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626